Given, J.
(dissenting).
I do not concur in the conclusion of the majority. Each party seeks to redeem from the other, not under the statute, but by virtue of the equities in his favor. I think the equities are with the defendant George Messenger. He was not a party to- the foreclosure proceeding, and nothing has occurred to cut off.or abridge his rights; therefore he has a right to protect the trust title, unless there are superior equities in favor of the plaintiff. Plaintiff’s title is based upon a purchase at execution sale for the consideration of thirty-one dollars and seventy-two cents of a property worth a very much greater sum. While this gross inadequacy of consideration may not vitiate the sale, it is certainly proper to be considered in determining the *723equities of the ease. I fail to discover any equity in allowing the plaintiff to take this valuable property .for the meager sum of thirty-one dollars and seventy-two cents. True, if defendant is allowed to redeem he takes it for much less than its value, but I am in no doubt that the disclaimer of Louisa. Grimsley was in the interest of her nephew, the defendant, and in the belief that thereby he would take whatever interest she had in the property. I am impressed with the belief that the transfers by which plaintiff acquired title under the execution sale were not in good faith, but were made to place the title in a third person, so as to strengthen the right to redeem from the defendant. If this is correct, plaintiff has no greater equities than Evans & Sheppard would have; but, whether so or not, I think the equities are with the defendant, and that we should aeeirm.